UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1123


MELINDA SCOTT,

                    Plaintiff - Appellant,

             v.

JOSHUA MOON; BRIAN ZAIGER,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at Big
Stone Gap. James P. Jones, District Judge. (2:19-cv-00005-JPJ-PMS)


Submitted: April 22, 2019                                         Decided: July 2, 2019


Before NIEMEYER, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melinda L. Scott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Melinda Scott seeks to appeal the district court’s order dismissing her civil

complaint without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) (2012). Under the

Federal Rules of Appellate Procedure, an appellant’s brief must raise all the issues she

wishes this court to review. Fed. R. App. P. 28. The failure to raise an issue results in its

abandonment on appeal. See Hensley on behalf of N. Carolina v. Price, 876 F.3d 573,

580 (4th Cir. 2017) (citing Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.

1999). Accordingly, we will review only the issues that Scott has identified in her brief.

       On appeal, Scott asks us to review the district court’s holding that her complaint

failed to demonstrate that Defendants Moon and Zaiger were information content

providers, as defined by 47 U.S.C. § 230, or that these Defendants encouraged illegal

content about her to be posted on their websites. We agree with the district court that

Scott’s complaint contained insufficient allegations that the Defendants provided illegal

content about her or encouraged such content to be posted online.

       For the reasons explained by the district court, we affirm. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2